Citation Nr: 0314914	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-04 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Phoenix, Arizona


THE ISSUE

Whether the Board of Veterans' Appeals has jurisdiction to 
consider the matter of the veteran's entitlement to a lift 
chair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to March 1944.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 determination by the Phoenix, Arizona VAMC which denied 
the veteran a lift chair.  The underlying issue of basic 
eligibility for the left chair sought is not in dispute.  The 
questions presented for appellate review are whether or not 
the lift chair sought is medically necessary or appropriate, 
and, as a preliminary matter, whether the Board has 
jurisdiction to address this issue.


FINDING OF FACT

The decision as to whether a lift chair is a medical 
necessity and feasible involves a medical determination as to 
the need for, and appropriateness of, specific types of 
medical care and treatment. 


CONCLUSION OF LAW

The Board lacks jurisdiction over the appeal for entitlement 
to a lift chair.  38 U.S.C.A. §§ 511, 1710, 1717, 7104 (West 
2002); 38 C.F.R. § 17.150, 20.101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The record does not reflect that the 
veteran has been fully notified of the VCAA and implementing 
regulations.  However, the VCAA and implementing regulations 
have only limited applicability in this case.  Well-
groundedness is not an issue.  While there may be 
notification requirements, those pertinent are clearly 
satisfied.  The January 2000 statement of the case and the 
October 2000 supplemental statement of the case advised the 
veteran that the Board does not have jurisdiction in this 
matter.  There remains nothing relevant to the matter being 
considered of which the veteran is unaware, and no further 
notice is indicated.  The preliminary matter for 
consideration at this time, i.e., whether the Board has 
jurisdiction to consider entitlement to a lift chair, is a 
matter of interpretation of the law, and no conceivable 
benefit would flow to the veteran from any further 
development of evidence.  Hence, there is no "duty to 
assist" in this case.

VA law provides that, as part of the medical services 
furnished to veterans with a service-connected disability 
(see 38 U.S.C.A. § 1710(a)), the Secretary may furnish home 
health services where the Secretary finds such services to be 
necessary or appropriate for the effective and economical 
treatment of the veteran's disability.  38 U.S.C.A. 
§ 1717(a). 

Home health services may include prosthetic and similar 
appliances, including therapeutic and rehabilitative devices, 
and may be purchased for a veteran upon a determination of 
feasibility and medical need.  38 C.F.R. § 17.150.  If 
provided as part of outpatient care, the appliances must 
constitute a necessary part of the outpatient care for which 
the veteran is eligible under 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.93 (or a necessary part of outpatient care 
authorized under 17.94).  38 C.F.R. § 17.150(a). 

VA Health Administration (VHA) policy guidelines provide that 
special and non-routine prosthetic appliances require the 
approval of an appropriate committee (Major Medical and 
Special Equipment Committee - MMSEC).  See VHA Handbook 
1173.2.  The MMSEC is to be comprised of knowledgeable 
medical, therapy, engineering, and administrative services 
and may review requests for major items such as patient 
lifts.  Id. at 19.

The question of whether the veteran is entitled to a lift 
chair depends on a determination of feasibility and medical 
need.  See 38 U.S.C.A. § 1717; 38 C.F.R. § 17.150.  In the 
January 2000 statement of the case and October 2000 
supplemental statement of the case the veteran was notified 
that his claim had been denied because the MMSEC had found a 
lift chair was not medically indicated.  In support of his 
claim he has submitted VA and private medical opinions 
indicating, in essence, that he would benefit from the use of 
a lift chair.  

The fact that the basic question in this case depends upon 
medical judgment raises the issue of whether the Board has 
jurisdiction to review the decision.  Generally, the Board 
has appellate jurisdiction to review questions of law and 
fact in claims for VA benefits.  38 U.S.C.A. § 511, 7104; 
38 C.F.R. § 20.101(a). 

The Board's appellate jurisdiction extends to questions of 
"eligibility" for hospitalization, outpatient treatment, 
and nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by VHA.  See 38 C.F.R. § 20.101(a); see also 
Meakin v. West, 11 Vet. App. 183 (1998).  Medical 
determinations, such as the need for, and appropriateness of, 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  Typical examples of these issues are 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions with which an attending 
physician may be faced.  See 38 C.F.R. § 20.101(b). 

As was noted previously, it is not in dispute that the 
veteran is legally eligible for VA home health services.  The 
present case essentially turns on the issue of whether a lift 
chair is a medical necessity and is feasible.  This involves 
a determination as to the need for, and appropriateness of, 
specific types of medical care and treatment.  The Board 
finds this is not an adjudicative matter within its 
jurisdiction, and the appeal must be dismissed. 


ORDER

The appeal for entitlement to a lift chair is dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

